Citation Nr: 0522777	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  99-24 011	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left 
knee disabilities.

2.  Entitlement to an increased rating for internal 
derangement of the left knee with degenerative joint disease 
and instability, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for internal 
derangement of the left knee with degenerative joint disease 
and painful motion, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for internal 
derangement of the left knee with degenerative joint disease 
and limitation of extension, currently rated as 20 percent 
disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In September 2003, 
the veteran testified at a Board hearing at the RO.  In 
February 2004, the Board remanded the matter for additional 
evidentiary development and due process considerations.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1954 to March 1967.

2.	On August 10, 2005, the Board was notified by the RO in 
Waco, Texas, that the veteran died in April 2005.   






CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


